DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Reasons for Allowance
Claims 1-8 are allowed.
Regarding claim 1. Beck teaches a panelboard system comprising: a panelboard [implied for col 2 lines 25-40]; a first circuit breaker [16] in the panelboard, the first circuit breaker comprising a first handle [56] that is movable between an on position and an off position; a second circuit breaker in the panelboard, the second circuit breaker comprising a second - handle that is movable between an on position and an off position; an interlock assembly [11].
However, the following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…an interlock panel; a first protrusion on the interlock panel and positioned above the first circuit breaker; a second protrusion on the interlock panel and positioned above the second circuit breaker; and a toggle bracket pivotally connected to the interlock panel at a pivot member between the first and second protrusions, the toggle bracket comprising a first arm extending from the pivot member toward the first circuit breaker and a second arm extending from the pivot member toward the second circuit breaker; wherein, when the toggle bracket is rotated in a first direction such that the first arm is adjacent and/or abutting the first protrusion and the first handle is then moved from the off position to the on position, the toggle bracket is held in a first position with the second arm positioned to prevent the second handle from moving from the off position to the on position; and wherein, when the toggle bracket is rotated in a second direction, opposite the first direction, such that the second arm is adjacent and/or abutting the second protrusion and the second handle is then moved from the off position to the on position, the toggle bracket is held in a second position with the first arm positioned to prevent the first handle from moving from the off position to the on position.”

Claims 9-16 are allowed.
Regarding claim 9, Beck teaches an interlock assembly for use with a panelboard [implied for col 2 lines 25-40] comprising a first circuit breaker [16] having a first handle [handle in fig 1] and a second circuit breaker having a second handle, the assembly.
However, the following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…an interlock panel configured to be connected to the panelboard in an installed position; a first protrusion on the interlock panel; a second protrusion on the interlock panel; and a toggle bracket pivotally connected to the interlock panel at a pivot member between the - first and second protrusions, the toggle bracket comprising a first and second spaced apart arms each extending away from the pivot member; wherein, with the interlock panel in the installed position: when the toggle bracket is rotated in a first direction such that the first arm is adjacent and/or abutting the first protrusion and the first handle is then moved from an off position to an on position, the toggle bracket is held in a first position with the second arm positioned to prevent the second handle from moving from an off position to an on position; and when the toggle bracket is rotated in a second direction, opposite the first direction, such that the second arm is adjacent and/or abutting the second protrusion and the second handle is then moved from the off position to the on position, the toggle bracket is held in a second position with the first arm positioned to prevent the first handle from moving from the off position to the on position.”

Claims 17-18 are allowed.
Regarding claim 17, Beck teaches A method comprising: providing a panelboard system comprising: a panelboard [implied for col 2 lines 25-40]; a first circuit breaker in the panelboard, the first circuit breaker [16] comprising a first handle [56] that is movable between an on position and an off position; a second circuit breaker in the panelboard [col 4 lines 25-40], the second circuit breaker comprising a second handle that is movable between an on position and an off position;12Attorney Docket No. 19-LCS-137 / 1133-97 an interlock assembly [11]. 
However, the following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…an interlock panel; a first protrusion on the interlock panel; a second protrusion on the interlock panel; and a toggle bracket pivotally connected to the interlock panel at a pivot member, the toggle bracket comprising a first arm extending from the pivot member toward the first circuit breaker and a second, spaced apart arm extending from the pivot member toward the second circuit breaker; with the first handle and the second handle each in the off position, rotating the toggle bracket in a first direction such that the first arm is adjacent and/or abutting the first protrusion; moving the first handle from the off position to the on position such that the first handle moves beneath the first arm of the toggle bracket; in response to moving the first handle from the off position to the on position, holding the toggle bracket in a first position with the second arm positioned to prevent the second handle from moving from the off position to the on position; with the first handle and the second handle each in the off position, rotating the toggle bracket in a second direction, opposite the first direction, such that the second arm is adjacent and/or abutting the second protrusion; moving the second handle from the off position to the on position such that the second handle moves beneath the second arm of the toggle bracket; and in response to moving the second handle from the off position to the on position, holding the toggle bracket in a second position with the first arm positioned to prevent the first handle from moving from the off position to the on position.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839